Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 
EXCLUSIVE DISTRIBUTION AGREEMENT
 
Table of Contents

1.  Definitions 2        2.  Grant of Distribution and Other Rights 4        3. 
Payments 4        4.  Taxes  5        5.  Perpetual Term 5        6.  Ownership
of Rights 6        7.  Warranties and Indemnity of SecITV to Distributor  6     
  8.  Representations and Warranties of Distributor to SecITV  10       9. 
Marking  11       10.  Non-Assignment 11        11.  Infringement by Third
Parties  11        12.  Third-Party Technology  12        13.  Prosecution  12 
      14.  Information and Confidentiality  13        15.  Survival  14       
16.  Certain Risk Factors 14        17.  Covenants of One Party to the Other 14 
      18.  General Provisions 15        19.  Execution of Agreement 17 

 
 
Page 1 of 19

--------------------------------------------------------------------------------


 
Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 
EXCLUSIVE DISTRIBUTION AGREEMENT
 
This EXCLUSIVE DISTRIBUTION AGREEMENT ("Agreement"), dated as of 2th June, 2006
("Effective Date") is entered into by and between Security IT Vision, Inc., an
Oregon corporation ("SecITV"), having a place of business at 1380 Lead Hill
Boulevard, Suite 106, Roseville, California 95661, and Sentex SENSing
Technologies, Inc., a New Jersey corporation ("Distributor"), having a place of
business at 1801 East 9th Street, Cleveland, Ohio 44114. SecITV and Distributor
separately are a “Party” and together are the "Parties."
 
WHEREAS, SecITV owns certain Technology (as defined below), including hardware
and software, relating to identification of people by facial, and fingerprint
recognition, and desires to grant to Distributor a license to use and distribute
the Technology as herein set forth;
 
WHEREAS, Distributor desires to obtain a distribution license from SecITV.
 
WHEREAS, SecITV and the Distributor are fully aware that, SecITV is only active
in OEM business activities as at the date hereof. (Distributor is on filling
Form 10QSB dated 21th April, 2006.) , Distributor currently has no active
operation and is a shell corporation.
 
WHEREAS, both Parties are very sophisticated businesspeople with many years of
business experience, and each is fully aware on the risks based on this
transaction, and each acknowledges same to the other. Notwithstanding, a
document setting forth certain important risks will be referred to in Section
16.
 
NOW, THEREFORE, in consideration of the foregoing and the respective promises
and covenants contained in this Agreement, SecITV and Distributor hereby agree
as follows:
 

1.
Definitions. 

 
The following terms shall have the meanings set forth below:
 
1.1. Affiliate. "Affiliate" shall have the meaning ascribed to such term under
Rule 405 of the Securities Act of 1933.
 
1.2. Corporate Governance and Share Issuance Agreement. "Corporate Governance
and Share Issuance Agreement" means an agreement between the parties, as annexed
hereto as Exhibit A.
 
1.3. Improvements. "Improvements" means all inventions protectable by patent
that are improvements or modifications to the Technology and that are created or
developed either independently or jointly by SecITV and/or Distributor.
 

 
1.4.
Joint Technology. "Joint Technology" means all Technology and Improvements
developed jointly by the parties.

 
Page 2 of 19

--------------------------------------------------------------------------------


Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 

 
1.5.
Licensed Hardware Products. "Licensed Hardware Products" means all products
made, have made, used, offered for sale or sold by Distributor incorporating or
developed using the Licensed Technology for Security Applications. ´

 

 
1.6.
Licensed Services. "Licensed Services" means all services provided by
Distributor incorporating or developed using the Licensed Technology for
Security Applications.

 

 
1.7.
Licensed Software Products. "Licensed Software Products" means all products
made, have made, used, offered for sale or sold by Distributor incorporating or
developed using the Licensed Technology for Security Applications.

 

 
1.8.
Licensed Technology. "Licensed Technology" means any and all SecITV Technology,
SecITV Patents, SecITV Derivative Works, and SecITV Improvements.

 

 
1.9.
Patents. "Patents" means all U.S. patents and patent applications relating to
the Technology (only if filed in the USPTO during the term of this Agreement),
including all continuations, continuations-in-part, divisionals, reissues,
reexamination certificates, extensions and renewals, and including all foreign
counterparts thereto, owned by or licensed to SecITV and/or Distributor or
Parent, that relate to verifying identification of people by means referred to
above, including all patents and patent applications, if any, identified in
Exhibit B.

 

 
1.10.
Person. "Person" means an individual, a corporation, a partnership, an
association, a limited liability company, a trust, any unincorporated
organization or a government or a political subdivision thereof.

 

 
1.11.
Product. "Product" means that as is fully described in Exhibit C.

 

 
1.12.
Security Applications. "Security Applications" means any and all uses relating
to (i) securing and/or providing restricted access to information, systems,
technology, locations or things, and (ii) confirming or verifying identification
or authorization, and identifying individuals or authorized users, each as more
completely identified and detailed in Exhibit D.

 

 
1.13.
Technology. "Technology" means the technology, processes, ideas, concepts,
inventions, invention disclosures, laboratory notebooks, know-how, discoveries,
trade secrets, improvements, design information, drawings, plans, technical
data, shop rights, engineering documentation, engineering notebooks,
specifications, blueprints, mask works, flow charts, diagrams, software (in
object and source code), models, prototypes and other intellectual property
developed (i) by SecITV prior to or during the term of the License, (ii) by
Distributor during the term of the License or (iii) jointly by SecITV and
Distributor during the term of the License, pertaining to any and all Security
Applications.

 
 
Page 3 of 19

--------------------------------------------------------------------------------


Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 
2.
Grant of Distribution and Other Rights. 

 
2.1.
Licensed Technology Grant. SecITV, subject to Sections 5.1, 5.2, 5.3, 5.4, and
10, hereby appoints Distributor licenses and grants to Distributor the sole
right to act as SecITV's exclusive distributor and sales representative in the
Territory to use Licensed Technology as herein provided to make, have, have
made, use, offer to sell, sell, and import Licensed Hardware Products and
Licensed Software Products, and provide Licensed Services only for Security
Applications, except as limited herein. Further, SecITV also grants to
Distributor the right, power, and license to appoint sub-distributors as is set
forth in Section 2.1 below. Distributor hereby accepts the appointment and
agrees to assume the powers granted to it hereunder and, as a part thereof, to
distribute the Products in the territory.

 
2.2.
Subdistributors. Upon the prior written request by Distributor, SecITV shall
have the option, at its sole and absolute discretion, to allow Distributor to
appoint one or more sub-distributors under the Licensed Technology commensurate
in scope with the distribution rights appointed hereunder, which shall not be
unreasonably withheld. Notice of the disallowance of any sub-distribution that
Distributor has requested pursuant to this Section 2.1 shall be provided to
Distributor in writing no later three (3) business days after receipt of such
request by SecITV. If SecITV does not respond to Distributor's request within
such period, the sub-distribution shall be deemed to be consented to by SecITV,
provided, however, that the terms of any sub-distribution shall be no less
restrictive on any sub-distribution than the terms of this Agreement are on
Distributor. All sublicenses shall transfer to SecITV upon termination of this
Agreement. 

 
2.3.
Consideration. As consideration for SecITV appointingDistributor the rights
provided for in this Agreement, Distributor shall, subject to the other
provisions of this Agreement pay SecITV through the issuance of restricted
shares of Common Stock, as set forth in detail in Exhibit C. 

 
3.
Restrictions on Technology. 

 
3.1. Distributor agrees that it shall not use or license the right to use the
Technology, nor shall it or shall it allow a third party to make, have made,
use, offer to sell, sell, have sold or import any products or services using the
Technology for other than Security Applications. All revenues derived by
Distributor from the use or license of the Technology as provided for hereunder
shall belong to Distributor.
 
4.
Payments. 

 
4.1.
Pass Through Royalties and Fees. With the prior written agreement of Distributor
to incur the expenses noted, All royalties and fees assessed against, accrued or
payable by SecITV to a third party, if any, relating to the Licensed Software
Products, the Licensed Hardware Products and the Licensed Services shall be paid
to SecITV by Distributor, at least five (5) business days before any such
royalties or fees are payable by SecITV to such third party. All royalty and fee
amounts shall be paid by check or in cash in U.S. dollars. Each payment shall be
accompanied by a report identifying all sales, in dollars and in number of
units, that form the basis for such royalty calculations or fees payable, and
amounts paid.

 
Page 4 of 19

--------------------------------------------------------------------------------


Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 
4.2.
SecITV receives for his its technology a fee of 5% for the use of the technology
if the product is manufactured from Distributor based on agreement. The base for
the fee is the net manufacturing cost to Distributor

 
5.
Taxes. 

 
5.1. SecITV is not responsible for any sales, use, value-added, personal
property or other taxes imposed on either Distributor's use, possession, offer
for sale, or sale of Licensed Products. Each Party shall be solely responsible
for any taxes based on its own net income, as well as for obtaining its own
professional tax advice relating to this Agreement.
 
6.
Perpetual Term. 

 
6.1. This distribution agreement set forth in this Agreement shall be perpetual
and at the least have a term of fifty (5) years. Further, once the Shares are
transferred to SecITV by Distributor as contemplated by the Share Issuance
Agreement, this distribution shall be fully paid, non-assignable, and may not be
terminated by SecITV for any reason whithin above mention period. 
 
6.2. Any and all disputes which may arise between SecITV and Distributor arising
under this Agreement which cannot be promptly settled amicably as between
themselves or, by their nature, require judicial termination, shall be decided
by arbitration under the rules of the American Arbitration Association ("AAA"),
Cleveland, Ohio office, with a single arbitrator, to be agreed upon by the
parties, or if not selected within thirty (30) days, to be selected according to
the AAA rules, with the parties endeavoring to conclude such arbitration within
six (6) months from initiation of the arbitration. All arbitration fees, costs
and expenses shall be paid by the losing party to any such arbitration. 
 
6.3. Upon termination of this Agreement, Distributor shall immediately cease all
manufacture, use, sale and providing of Licensed Hardware Products, Licensed
Software Products and Licensed Services and, to the extent reasonably
practicable, each party shall promptly return and deliver to the other party all
Licensed Technology and Confidential Information belonging to such party that is
in its possession, and shall certify in writing that it has not knowingly
retained any copies of such. 
 
Page 5 of 19

--------------------------------------------------------------------------------


Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 
7.
Ownership of Rights. 

 
7.1. Ownership of Licensed Technology. Distributor acknowledges and agrees that
title to and ownership of the Licensed Technology and all of the applicable
intellectual property rights in and to the Licensed Technology shall be as
follows:
 
7.1.1. All Technology developed solely by SecITV ("SecITV Technology") and
Improvements developed by SecITV ("SecITV Improvements") shall be owned by and
remain the sole and exclusive property of SecITV. Distributor acknowledges that
this Agreement does not convey any interest in and to the SecITV Technology or
SecITV Improvements or the intellectual property rights therein other than the
distribution rights set forth in Sections 2, 2.1, and 2.2 herein. 
 
7.1.2. All Technology developed solely by Distributor ("Distributor Technology")
and Improvements developed by Distributor ("Distributor Improvements") shall be
owned by and remain the sole and exclusive property of Distributor. SecITV
acknowledges that this Agreement does not convey any interest in and to the
Distributor Technology or Distributor Improvements or the intellectual property
rights therein other than the license rights set forth in Section 2.3.
 
7.1.3. All Technology and Improvements developed jointly by the Parties ("Joint
Technology") shall be jointly owned by and remain the jointly owned property of
the Parties in equal share. Any and all Derivative Works, SecITV Improvements
and Distributor Improvements shall be subject to one or more separate
development agreements and/or licenses to be negotiated by the Parties in good
faith. 
 
8.
Warranties and Indemnity of SecITV to Distributor. SecITV represents and
warrants to Distributor that the statements contained in this Section 8 are true
and correct

 
8.1. Organization, Qualification, and Corporate Power. SecITV is a corporation
duly organized, validly existing, and in good standing under the laws of the
state of its incorporation. SecITV is duly qualified to conduct business and is
in corporate and tax good standing under the laws of each jurisdiction in which
the nature of its businesses or the ownership or leasing of its properties
requires such qualification, except for those jurisdictions where the failure to
be so qualified would not have a material adverse effect on SecITV. SecITV has
all required corporate power and authority to carry on the businesses in which
it is engaged and to own and use the properties owned and used by it. SecITV is
not in default under or in violation of any provision of its Certificate of
Incorporation or By-Laws.
 
8.2. Capitalization. The party or parties that control SecITV have all required
power and authority to own and to vote all of the outstanding shares of capital
stock of SecITV. There are no voting trusts, proxies, or other agreements or
understandings with respect to the voting of any capital stock of SecITV. The
principal owners of SecITV shall be made a party to this Agreement as is
referred to below.
 
Page 6 of 19

--------------------------------------------------------------------------------


Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 
8.3. Authority. SecITV has all required power and authority to execute and
deliver this Agreement and to perform all of its obligations hereunder and
thereunder. The execution, delivery, and performance by SecITV of this Agreement
and the other documents it is required to execute and delivery to Distributor
hereunder, and the consummation by SecITV of the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary
corporate and shareholder action. This Agreement has been duly and validly
executed and delivered by SecITV and constitutes a valid and binding obligation
of SecITV, enforceable against SecITV in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, or similar laws affecting the
rights of creditors generally.
 
8.3.1. To the knowledge of SecITV, none of the activities or business presently
conducted or products currently shipped by SecITV, or conducted by or shipped by
SecITV at any time whatsoever, infringes or violates, or constitutes a
misappropriation of, any intellectual property rights of any person or entity,
or violates any local, state, or federal law or regulation (collectively,
"laws"). SecITV has not received any complaint, claim, or notice alleging such
infringement, violation, misappropriation or laws.
 
8.4. Brokers' Fees. SecITV has no liability or obligation to pay any finder's
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.
 
8.5. Books and Records. The books, records, accounts, ledgers, and files of
SecITV, insofar as they pertain to the License, are accurate and complete in all
material respects and have been maintained in accordance with good business and
bookkeeping practices.
 
8.6. Distributor's Agreements as to Product.
 

 
8.6.1.
Distributor shall examine the quality of the Products received by it without
delay and no later than ten (10) days after receipt.

 
Distributor shall promptly (within ten (10) days) lodge a complaint with the
Carrier in case of packing defect and shall note to the carrier the damage.
 
In case of quality defect, Distributor shall promptly inform SecITV of same.
 

 
8.6.2.
Any Products which Distributor finds to be defective (“Defective Product”) as a
result of faulty design manufacture or workmanship will at the sole discretion
of SecITV either be replaced free of charge or repaired free of charge within
Warranty from the delivery of the Defective Product, provided that:

 

8.6.3.
The Distributor shall state, in its opinion, whether or not the Product has not
been misused, mishandled, overloaded, amended, modified or repaired in any way
byDistributor, its servants or agents, or used for any other than that for which
they were designed.

 
Page 7 of 19

--------------------------------------------------------------------------------


Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 

8.6.4.
The Defective Product shall be returned by Distributor to SecITV properly packed
carriage paid to SecITV and repaired or replaced Products will be returned
free-of-charge to destinations as directed by Distributor.



a) Subject to the foregoing and the following sub-clauses of this clause, all
risks shall pass to Distributor's Customer and shall be made known to the
Customer as part of the Purchase Order with respect to Products purchased from
Distributor.


b) Unless otherwise specified, delivery shall be deemed to take place when the
Products have been delivered to the Customer's premises or other specified
delivery point, to the Customer’s carrier if to be collected for dispatch
abroad.


c) All dates and times specified to the Customer for delivery and installation
of the Products or the provision of Services are estimates only.


d) If the Customer does not accept delivery of a consignment of Products in
accordance with the Contract then:
 
e.1) SecITV shall be entitled to claim payment for the Products refused, and


e.2) The Products refused shall be in all respects at the Customer’s risks, and


e.3) The cost of storing the Products shall be borne by the Customer, and
 
8.7.
Confidentiality. Company and Distributor and their employees shall not divulge
any information that is considered as confidential. This information might
relate but not limited to the Product, to the parties’ affairs or business or
method of carrying on business

 
8.8.
Disclosure. No representation or warranty by SecITV or Distributor contained in
this Agreement, and no statement contained in any exhibit or any other document,
certificate, or other instrument delivered to or to be delivered by or on behalf
of one party to the other pursuant to this Agreement, and no other statement
made by either SecITV or Distributor or any representatives of SecITV or
Distributor, one Party to the other, in connection with this Agreement, contains
or will contain any untrue statement of a material fact or omit or will omit to
state any material fact necessary, in light of the circumstances under which it
was or will be made, in order to make the statements herein or therein not
misleading. SecITV has disclosed to Distributor all material information
relating to the business of SecITV, the Joint Technology, and/or the
transactions contemplated by this Agreement.

 
8.9.
Definition of Knowledge. in each case where a representation or warranty of
SecITV contained in this Section 8 is qualified as being "to the knowledge of
SecITV," such knowledge shall be deemed to consist of the actual knowledge of
any director, officer, or member of management of SecITV, in each case after
actually conducting a reasonable investigation.

 
Page 8 of 19

--------------------------------------------------------------------------------


Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 
8.10. Limitations. Nothing contained in this Agreement shall be construed as
creating any form of license or rights under any patents, copyrights, mask
works, trademarks, service marks, trade names, service names, trade dress, trade
secrets, know-how, or confidential information owned or controlled by SecITV,
other than as specifically indicated herein.
 
8.11. Indemnities. 
 
8.11.1. By SecITV. SecITV shall indemnify, defend and hold harmless Distributor
against any claim, demand or cause of action (a) resulting from a breach of any
provision of this Agreement by SecITV; or (b) relating to infringement based on
the use by Distributor of any one or more of the Licensed Hardware Products,
Licensed Services, Licensed Software Products, Licensed Technology, and Patents
in conformance with the specifications or the requirements of this Agreement;
provided that indemnification by SecITV under (b) shall not apply to any
allegation or determination of infringement to the extent that such infringement
is based on (i) the use of application code or modifications developed by
Distributor or a third party, if such infringement would have been avoided in
the absence of such use; (ii) the use of any other software or hardware that is
used in conjunction with the Product, if such infringement would have been
avoided in the absence of such combination or use; (iii) the unauthorized use of
the Product; or (iv) use of the Product not in conformance with the
specifications or the requirements of this Agreement; and provided, further,
that this indemnification shall be contingent upon Distributor notifying SecITV
within ten (10) days of learning of any such claim, demand, or cause of action
within ten (10) days thereof, and providing SecITV with such assistance as
reasonably requested by SecITV in defending against such claim, demand or cause
of action; and (v) based on or resulting from a breach of any provision of the
Agreement by SecITV.
 
8.11.2. By Distributor. Distributor shall indemnify, defend and hold harmless
SecITV against any claims, demands or causes of action (a) alleging infringement
of any third party intellectual property rights based on (i) the use of
application code or modifications developed by Distributor or a third party,
(ii) the use of any other software or hardware that is used in conjunction with
the Product, (iii) the unauthorized use of the Product, or (iv) use of the
Product not in conformance with the specifications or the requirements of this
Agreement, (b) based on the unauthorized use of the Product by Distributor, or
(c) based on or resulting from a breach of any provision of this Agreement by
Distributor.
 
8.12. Product Warranties. SECITV HEREBY DISCLAIMS AND WAIVES ALL RIGHTS TO
CONTEST ALL IMPLIED WARRANTIES OF ANY SORT, INCLUDING WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE
TECHNOLOGY, IMPROVEMENTS, LICENSED HARDWARE PRODUCTS, LICENSED SOFTWARE PRODUCTS
AND LICENSED SERVICES. 
 
Page 9 of 19

--------------------------------------------------------------------------------


Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 
8.13. Mitigation. In the event that any claim, demand or cause of action
("Claim") is asserted against SecITV or Distributor alleging infringement of any
third party's intellectual property rights resulting from grant or rights made
hereunder or the the use by Distributor of the Product, SecITV promptly shall
use commercially reasonable efforts to seek to resolve such Claim by one or more
of the following: (a) modifying the Product such that it no longer infringes or
(b) obtaining a license, subject to the prior written agreement of Distributor,
intellectual property asserted to have been infringed (the payments under which
shall be borne by Distributor). Should it be commercially unreasonable for
SecITV to undertake either (a) or (b), or if the payments under (b) are unduly
burdensome for Distributor, then Distributor may either (x) terminate this
Agreement, (y) request that SecITV remove the infringing subject matter (at
SecITV's expense) or (z) continue using the Product, provided, that in such
event Distributor shall bear all costs and expenses and responsibility for
defending against and payment of any and all damages relating to Distributor's
use of the Product and any lawsuits, proceedings and/or settlements relating to
any such Claims.
 
9.
Representations and Warranties of Distributor to SecITV. Distributor represents
and warrants to SecITV as follows:

 
9.1. Organization. Distributor is a corporation duly organized, validly
existing, and in good standing under the laws of the state of its incorporation.
 
9.2. Authorization of Transaction. Distributor has all required power and
authority to execute and deliver this Agreement and to issue the Shares and to
perform its obligations hereunder and thereunder. The execution and delivery of
this Agreement by Distributor and the performance of this Agreement and the
consummation of the transactions contemplated hereby and thereby by Distributor
have been duly and validly authorized by all necessary corporate and shareholder
actions. This Agreement has been duly and validly executed and delivered by
Distributor and constitutes a valid and binding obligation of Distributor,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, or similar laws affecting the rights of
creditors generally.
 
9.3. Noncontravention. Neither the execution and delivery of this Agreement nor
the contemplated issuance and transfer and sale of the Shares by Distributor,
nor the consummation by Distributor of the transactions contemplated hereby or
thereby, will (a) conflict or violate any provision of the charter or Code of
Regulations of Distributor, (b) required on the part of Distributor any filing
with, or permit, authorization, consent or approval of, any governmental entity,
(c) conflict with, result in breach of, constitute (with or without due notice
or lapse of time or both) a default under, result in the acceleration of, create
in any party any right to accelerate, terminate, modify, or cancel, or require
any notice, consent, or waiver under, any contract, lease, sublease, license,
sublicense, franchise, permit, indenture, agreement, or mortgage for borrowed
money, instrument of indebtedness, security interest, or other arrangement to
which Distributor is a party or by which it is bound or to which any of its
assets is subject, or (d) violate any order, writ, injunction, decree, statute,
rule, or regulation applicable to Distributor or any of its properties, assets,
or stock.
 
Page 10 of 19

--------------------------------------------------------------------------------


Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 
9.4. Brokers' Fees. Distributor has no liability or obligation to pay any
finder's fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.
 
10.
Marking. 

 
10.1. If applicable, Distributor shall permanently mark with the numbers of any
patents relating to the Licensed Technology owned by SecITV ("Patents") all of
the Licensed Hardware Products and Licensed Software Products in accordance with
35 U.S.C. § 287 and in substantially the following form: "This product is
covered by one or more of the following United States Patents:      [list
numbers.]" In addition to marking the Licensed Hardware Products and Licensed
Software Products in the manner described above, Distributor must also mark, in
substantially the same manner as described above, the box or packaging that
contains the Licensed Hardware Products or Licensed Software Products.
Distributor may advertise and reference the fact that the Licensed Hardware
Products and Licensed Software Products are licensed under the Patents and that
the Patents are owned by SecITV but, except as expressly provided herein, shall
not otherwise use the name or any trademark or service mark of SecITV to market,
advertise, or promote the Licensed Hardware Products, Licensed Software Products
or Licensed Services or any other products or services without SecITV's express
written consent, which consent shall not be unreasonably withheld.
 
11.
Non Assignment. 

 
11.1. Distributor may not assign this Agreement or any of the rights or
privileges under this Agreement without the prior written consent of SecITV
which consent shall not be unreasonably withheld. For purposes of this
Agreement, Distributor shall be deemed to have assigned this Agreement in
derogation of this provision, if Distributor permits or fails to prevent any
other person or entity to take the place of Distributor hereunder by merger,
consolidations, stock transfer, other reorganization or as a result of
bankruptcy. Notwithstanding the above, Distributor may assign this Agreement to
an entity that is an Affiliate of Distributor. The validity of any approved or
allowable assignment of this Agreement or any of the rights or privileges under
this Agreement shall be subject to the assignee agreeing in advance in writing
to be bound by the terms of this Agreement. Any attempted assignment in
derogation of the foregoing shall be void.
 
12.
Infringement by Third Parties. 

 
12.1. SecITV shall have the sole and exclusive right to bring suit and initiate
proceedings relating to any infringement of the Patents or misappropriation of
the Technology or Improvements and to settle the same. All costs and expenses
relating to any such suit or suits or proceeding shall be paid for by SecITV,
and shall not be the responsibility of Distributor, and any and all recoveries,
awards, or payments from said suits or any settlements thereof shall be the
property of SecITV. Distributor shall reasonably cooperate with and assist
SecITV in all such suits as SecITV deems reasonably appropriate or necessary and
all costs and expenses thereof shall be borne by SecITV. If Distributor becomes
aware of any infringement of any Patent or misappropriation of the Technology or
Improvements by any third-party, Distributor shall promptly notify SecITV of
such and provide SecITV with any and all evidence thereof in its possession or
control.
 
Page 11 of 19

--------------------------------------------------------------------------------


Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 
13.
Third Party Technology.

 
13.1. The parties acknowledge that certain software, equipment or technology of
third parties, including without limitations, facial, speech, eye, and
fingerprint recognition software and hardware, may be required to operate or
provide support for the Licensed Hardware Products, Licensed Software Products
or Licensed Services or to evidence the practice the Licensed Technology. SecITV
shall cooperate with Distributor to identify any such third party technology
that may be available to Distributor, but SecITV shall not be obligated to pay
for the purchase or licensing of any such third party technology or any third
party intellectual property rights relating to such technology.
 
14.
Prosecution. 

 
14.1. By SecITV. SecITV shall retain the right but not the obligation to
prosecute and/or maintain the Patents that may relate to the SecITV Technology
and Joint Technology and any other intellectual property rights relating
thereto. Distributor shall cooperate with SecITV in any prosecution of pending
applications concerning any SecITV Technology and Joint Technology by providing
upon request technical information and data in an appropriate form relating to
the subject matter of any pending applications or issued patents. SecITV shall
be responsible for all costs and expenses with respect to the SecITV Technology.
SecITV and Distributor shall share equally all costs and expenses with respect
to the Joint Technology.
 
14.2. By Distributor. Distributor shall retain the right but not the obligation
to prosecute and/or maintain the Patents that may relate to the Distributor
Technology or any other intellectual property rights relating thereto.
Distributor shall be responsible for all costs and expenses with respect to the
Distributor Technology.
 
14.3. Failure to Prosecute. Should a Party fail to or choose not to prosecute or
maintain any patents relating to the SecITV Technology or the Distributor
Technology or pay for the prosecution of any patents relating to the Joint
Technology, the other Party shall have the right to prosecute and/or maintain
such patents subject to such other Party paying for and undertaking such
obligation to prosecute and maintain any such patents. Should the other Party
undertake the obligation to prosecute and maintain and pay for any such patents,
the non-prosecuting Party shall relinquish its right, if any, to prosecute the
patent, and the non-prosecuting Party shall assign and shall be deemed to have
assigned all of its rights in same to the prosecuting Party. Upon assignment of
any such patent, the assigning Party shall be granted by the other Party a
license to such patent that is commensurate in scope to the rights enjoyed by
the assigning Party in such patent pursuant to this Agreement prior to the
assignment.
 
Page 12 of 19

--------------------------------------------------------------------------------


Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 
15.
Information and Confidentiality. 

 
15.1. Exchange of Information. During the term of this Agreement, SecITV and
Distributor agree to promptly keep each other informed on all Improvements
conceived or developed by either of them to the Technology.
 
15.2. Confidentiality. SecITV and Distributor acknowledge that the Licensed
Technology licensed pursuant to this Agreement relates or will relate to
information that is not or will not be publicly available ("Confidential
Information"). The Confidential Information provided hereunder is valuable,
proprietary, and unique, and each Party agrees to maintain the confidentiality
of the Confidential Information and to be bound by and observe the proprietary
nature thereof as provided herein. Each Party agrees to take diligent action to
fulfill its obligations hereunder by instruction or agreement with its employees
or agents (whose confidentiality obligations shall survive termination of
employment or agency) who are permitted access to the Confidential Information.
Access shall only be given on a need-to-know basis, except as otherwise set
forth herein or as may be permitted in writing by the disclosing Party. Without
limiting the generality of the foregoing, for the avoidance of doubt, each Party
agrees that those staff or other representatives of the other Party who require
access to the Confidential Information for support shall not require a license.
Neither Party shall use, provide or otherwise make available the Confidential
Information or any part or copies thereof to any third party, except its
employees, consultants and agents, other than as agreed to in writing in advance
by the disclosing Party. Prior to any such disclosure, each party to whom
Confidential Information is to be disclosed shall agree to terms and conditions
concerning exchange of information and confidentially as laid down in this
Section 15.2. The terms and conditions of this Agreement are also confidential
to the parties. Neither party shall disclose any such terms and conditions
during the term of the Agreement and thereafter without prior written approval
by the other party, except as required by law, and as is set forth in Section. 
 
15.3. Reverse Engineering. Distributor shall not reverse engineer, decompile or
disassemble the Licensed Technology or any portion thereof, nor otherwise
attempt to create or derive the Licensed Technology except as permitted by law.
Distributor acknowledges and agrees that that unauthorized reproduction, use, or
disclosure of the Licensed Technology or any part thereof is likely to cause
irreparable injury to SecITV, who shall therefore be entitled to injunctive
relief to enforce these license restrictions, in addition to any other remedies
available at law, in equity, or under this Agreement, and without the need to
post funds, even if ordinarily required. 
 
15.4. Confidentiality Exceptions. Notwithstanding the provisions of this
Section 15, the confidentiality obligations hereunder shall not apply to
(i) information that is known to the public or is generally known within the
industry or business, (ii) information that is (was) required to be disclosed
pursuant to law (i.e., SEC disclosure requirements) or order of a court having
jurisdiction (provided that the party required so to disclose such Confidential
Information shall offer the party owning such Confidential Information the
opportunity to obtain an appropriate protective order or administrative relief
against disclosure of such Confidential Information) but only to the extent of
any such required disclosure, and (iii) information that was legally acquired by
SecITV or Distributor, as the case may be, from a third-party in good faith,
provided that such disclosure by the third-party was not in breach of any
agreement between such third-party and SecITV or Distributor, as the case may
be. 
 
Page 13 of 19

--------------------------------------------------------------------------------


Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 
16.
Survival. 

 
The terms of Sections 2, 2.1, 2.2, 2.3, 2.4, 2.5, 2.6, 7, 7.6, 12, 14.2 shall
survive the termination or expiration of this Agreement.
 
17.
Certain Risk Factors. 

 
Risk factors relating to the Distributor's issuance of its common stock as
referred to herein are set forth in Exhibit ___.
 
18.
Covenants of One Party to the Other.

 
18.1. Distributor shall at its own expense apply for all approvals for all those
products the Distributor wants to sell in the Territory. Such approvals shall
belong to SecITV and be held in SecITV’s sole name.
 
18.2. Distributor shall not make any additions or modifications to the Product
without SecITV’s prior written approval. The Product can be sold only in the
original form and in the original packing. In the event that Distributor makes
any such permissible additions or modifications to the Product, full details
shall be notified by the Distributor to SecITV in writing within seven (7) days
of their being carried out. SecITV shall not be liable for, whether under this
Agreement or otherwise, for any consequences arising from such additions or
modifications nor for any resultant defect of the Product.
 
18.3. Distributor shall pursue its activities in co-operation with SecITV,
informing SecITV of its activities (marketing and sales) consistently.
 
18.4. Distributor has the right to set out its own sales prices to its customers
 
18.5. Distributor shall inform SecITV on the sales price achieved.
 
18.6. Distributor shall bring to the notice of SecITV any information received
by it and which is likely to be of use or benefit to SecITV in relation to the
marketing of the Product, which might affect sales of the Product.
 
18.7. Distributor shall not make any representations, warranties or guaranties
with reference to the Product except such as are consistent with the current
conditions of sale of SecITV, and the warranties to be set forth in Purchase
Orders.
 
18.8. Shall not incur any liability on behalf of SecITV or in any way pledge or
purport to pledge SecITV’s credit or accept any order or make any contract on
behalf of SecITV.
 
Page 14 of 19

--------------------------------------------------------------------------------


Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 
18.9. Exhibits. All Exhibits referred to herein are made a part hereof and
incorporated herein as if fully rewritten herein.
 
18.10. Entire Agreement. The Agreement, along with the exhibits hereto, and
subject to the agreements of certain shareholders of Distributor and SecITV as
set forth below, are the final and entire agreement between the parties relating
to the subject matter and supersedes any and all prior or contemporaneous
discussions, statements, representations, warranties, correspondence,
conditions, negotiations, understandings, promises and agreements, oral and
written, with respect to such subject matter.
 
18.11. Agreement of SecITV's Controlling Parties. The Agreement of SecITV's
controlling parties is set forth after the corporate signature page.
 
19.
General Provisions.

 
19.1. Choice of Law. This Agreement will be governed by, and construed and
interpreted according to, the substantive laws of the State of Ohio, without
regard to its choice of law provisions.
 
19.2. Choice of Forum. Any claim or action brought by SecITV arising in any way
out of this Agreement, other than a dispute under Section 4, which is addressed
herein, must be brought in the United States District Court, Central District of
California or, if subject matter jurisdiction cannot be obtained in that court,
in any court of competent jurisdiction sitting in California. Any claim or
action brought by Distributor arising in any way out of this Agreement must be
brought in the United States District Court, Northern District of Ohio, or, if
subject matter jurisdiction cannot be obtained in that court, in any court of
competent jurisdiction sitting in Ohio. SecITV and Distributor hereby submit to
the jurisdiction and venue of said courts for these purposes.
 
19.3. Entire Agreement. The Agreement, along with the exhibits hereto, are the
final and entire agreement between the parties relating to the subject matter
and supersedes any and all prior or contemporaneous discussions, statements,
representations, warranties, correspondence, conditions, negotiations,
understandings, promises and agreements, oral and written, with respect to such
subject matter.
 
19.4. No Reliance. The parties each acknowledge that, in entering into this
Agreement, they have not relied upon any statements, representations,
warranties, correspondence, negotiations, conditions, understandings, promises
and agreements, oral or written, not specifically set forth in this Agreement.
All of the parties represent that they are represented by legal counsel and have
been fully advised as to the meaning and consequence of all of the terms and
provisions of this Agreement.
 
19.5. Waiver; Modifications. No provision of this Agreement shall be waived
unless set forth in writing and signed by the party effecting such waiver. No
waiver of the breach of any of the terms or provisions of this Agreement shall
be a waiver of any preceding or succeeding breach of this Agreement or any other
provisions thereof. No waiver of any default, express or implied, made by any
party hereto shall be binding upon the party making such waiver in the event of
a subsequent default. This Agreement may only be modified or amended by a
written agreement executed by each of the parties.
 
Page 15 of 19

--------------------------------------------------------------------------------


Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 
19.6. Notices. Any notices permitted or required under the provisions of this
Agreement shall be in writing and shall be personally delivered, mailed by
certified mail, postage prepaid or by facsimile transmission (with proof of
transmission) or shall be sent by overnight courier service to the address of
the relevant party as first set forth above. SecITV or Distributor may direct
notices to be sent to such other address or Person as any party may have
specified in a notice duly given to the other party as provided herein. Such
notice, request, demand, waiver, consent, approval or other communication will
be deemed to have been given as of the date so delivered.
 
19.7. Severability. In the event that any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid, void,
illegal, or unenforceable in any respect, such invalidity, voidness, illegality,
or unenforceability shall not affect any other provision of this Agreement, and
the remaining portions shall remain in full force.
 
19.8. Cooperation. Each of the parties hereto shall execute and deliver any and
all additional papers, documents, and other assurances, and shall do any and all
acts and things reasonably necessary in connection with the performance of their
obligations hereunder and to carry out the intent of the parties hereto.
 
19.9. First Right of Refusal. Distributor has first right of refusal to purchase
the technology if it is ever offered for sale.
 
19.10. Titles. The titles of Sections hereunder are included for ease of
reference only, and shall not be used to construe the meaning of this Agreement.
 
19.11. Authority. All parties and authorized representatives signing this
Agreement represent and warrant that they have corporate power and authority to
execute and enter into this Agreement.
 
19.12. Counterparts. This Agreement may be executed in multiple counterparts,
each of which together shall be and constitutes one and the same Agreement.
 
19.13. Press Releases and Announcements. Neither of the Parties shall issue any
press release or make any other public announcement or furnish any statement or
make any general announcement to its respective employees or customers relating
to the subject matter of this Agreement without the prior written approval of
the other Party; provided, however, that a Party may make such announcements and
disclosures as may be required by applicable laws (in which case the disclosing
Party shall advise the other Party and provide it with a copy of the proposed
disclosure prior to making the disclosure). Notwithstanding the foregoing, (i)
within one day after the date of execution of this Agreement by the Parties,
SecITV shall issue a press release in the form of Exhibit ____ attached hereto
and Distributor shall issue a press release in the form of Exhibit ____ attached
hereto and (ii) within one day after the Closing Date, SecITV shall issue a
press release in the form of Exhibit ____ attached hereto and Distributor shall
issue a press release in the form of Exhibit ____ attached hereto, provided,
however, that in each case, the Parties may elect to issue a joint press
release.
 
Page 16 of 19

--------------------------------------------------------------------------------


Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 
20. Execution of Agreement
 
This agreement will be considert effective when executed by faxsimily by the
parties each corporate party to the agreement who has corporate authorithy to do
so and each of Kendall and Rubinstein in their individual capacity as set forth
on page 18 and 19. As soon as possible original copies will be delivered on to
the other
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
Page 17 of 19

--------------------------------------------------------------------------------


Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 

IN WITNESS WHEREOF, the parties have executed this Technology License Agreement
through their duly authorized representatives on the date set forth above.
 

SECURITY IT VISION, INC.                        By: /s/ Henrik Rubinstein      
        Name: Henrik Rubinstein                Title: Director               
SENTEX SENSING TECHNOLOGIES, INC.                        By: /s/ Robert Kendall 
              Name: Robert Kendall                Title: CEO       

 
 
Page 18 of 19

--------------------------------------------------------------------------------


Exclusive Distribution Agreement between Security IT Vision, Inc. and Sentex
SENSing Technologies, Inc.
   6-5-06 #5.2 Version
 

Additional personal agreements made pursuant to 7.2. and 8.2:


1.
Henrik Rubinstein being the sole and controlling shareholder of SecITV and as a
member of the Board of Directors of the Company shall take all action necessary
for the Board of Directors and/or the Shareholders of SecITV to approve the
Agreement as may be required by applicable law.





_________________________________
Henrik Rubinstein




2.
Robert Kendall being the majority shareholder of Sentex and as a member of the
Board of Directors of Sentex shall take all action necessary for the Board of
Directors and/or the Shareholders of Sentex to approve the Agreement as may be
required by applicable law.





_________________________________
Robert Kendall




Page 19 of 19

--------------------------------------------------------------------------------








 